Citation Nr: 9930327	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left thigh with 
retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to August 
1971, including service in the Republic of Vietnam from April 
1969 to March 1970.

This appeal arises from March 1993 and November 1996 rating 
actions from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The case was previously 
before the Board of Veterans' Appeals (Board) in June 1996 
and December 1997, when on each occasion the veteran's claims 
were remanded for additional development.


FINDINGS OF FACT

1.  To the extent possible, all evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's PTSD symptoms are productive of intrusive 
thoughts, flashbacks, nightmares, sleeplessness, paranoia, 
suicidal thoughts, and major impairment.  The veteran's 
disability is productive of severe occupational and 
industrial impairment.

3.  The residuals of a shell fragment wound of the left thigh 
include an exquisitely tender scar on the medial aspect with 
a retained foreign body.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 100 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§ 4.132, Diagnostic Code 9411, (1996), now codified 
as 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of  the left thigh is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.41, 4.56, 4.72, 4.73, 4.118, Codes 7804, 5315 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD 

Preliminary matters

The veteran contends that entitlement to an increased rating 
for PTSD is warranted.  He asserts that he experiences 
increased nightmares, flashbacks, recurrent intrusive 
thoughts, sleeplessness, and difficulty with relating to 
others.  He also avers that the disability interferes with 
employment.  In accordance with Proscelle v. Derwinski, 
2 Vet. App. 629 (1992), the veteran has submitted a well-
grounded claim.  VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a). 

As noted in the INTRODUCTION section, the matter was remanded 
in June 1996 and December 1997 for additional development.  
In the December 1997 remand, the Board directed the RO to 
obtain additional medical treatment reports and Social 
Security Administration (SSA) reports.  The Board also 
directed the RO to schedule the veteran for a contemporaneous 
VA examination.  Subsequent to the Board's remand, additional 
VA outpatient treatment reports were received and a VA 
examination was conducted in July 1998.  The RO, however, was 
unable to obtain the veteran's SSA reports.  Nevertheless, 
the record shows, as documented in a September 1998 
Memorandum, that the RO made several unsuccessful attempts to 
obtain those reports.  The record also shows that by a letter 
dated in October 1998, the veteran stated that he wanted his 
claim reviewed based on the evidence of record.  
Additionally, in May 1999, the veteran also stated that he 
had no further comments to add to his appeal.  Considering 
the foregoing and the ultimate disposition rendered below, 
the Board is of the opinion that all necessary evidence to 
render an equitable decision in the veteran's appeal has been 
obtained and VA has fulfilled its duty to assist.  Thus no 
additional development in this regard is warranted.

Factual Background

The service medical records show on psychiatric service 
consultation in January 1970 the veteran stated that he had 
experienced recurrent nightmares, nervousness, tensions, and 
anxiety over the past few months.  At that time, he was also 
preoccupied with his combat experiences and nightmares of 
combat.  Complaints of episodes of hyperventilation following 
an argument were also expressed.  The impressions included 
situational reaction and hyperventilation.  Service medical 
records also show that in March 1970 the veteran was treated 
for severe situational anxiety attacks and melancholy.  On 
discharge examination in July 1971, although psychiatric 
evaluation was normal, on the Report of Medical History, the 
veteran and the examiner indicated that the veteran had 
problems with sleeping, depression, excessive worrying, and 
nervousness.

On VA examination in July 1974, the veteran reported that he 
was married and that his marital relationship was good.  He 
denied experiencing difficulties with social adjustment.  
However, he took sleep medication and at times felt depressed 
because of an unrelated disorder.  On mental status 
examination, findings were normal, except the veteran had a 
mildly depressed mood and superficial insight.  The clinical 
impression was mild anxiety neurosis.  

In November 1974, service connection for anxiety neurosis was 
granted and rated at 10 percent, effective April 29, 1974.  

A September 1976 VA examination report shows that the veteran 
exhibited increased anxiety with mild depression; otherwise, 
findings were normal.  The clinical impression was mild 
anxiety neurosis with mild to moderate social industrial 
impairment.  

A February 1982 emergency room report from Mercy Hospital 
along with VA treatment reports dated from September 1982 to 
February 1990 show continued treatment for symptoms 
associated with nervousness and anxiety.  During this period, 
the veteran complained of difficulty with sleeping.  No 
evidence of hallucinations, delusions, suicidal and homicidal 
ideation, or psychoses was noted.  Assessments made included 
situational stress.

A July 1990 VA examination report shows at that time the 
veteran displayed emotional lability although not to an 
extreme.  The report also shows that restlessness was 
observed prior to the interview, but during the interview, 
the veteran's affect was appropriate even though it included 
overt tension and shakiness and tearfulness when describing 
combat incidents.  His thought progression was logical and 
relevant and no unusual behaviors were displayed.  The 
examiner found that the veteran clearly met the criteria for 
PTSD.  

VA outpatient treatment reports dated from December 1989 to 
July 1990 show continued treatment for symptoms associated 
with PTSD.

At VA examination in September 1990, the veteran's subjective 
complaints consisted of the following: recurrent intrusive, 
distressing recollections of service; nightmare episodes 
occurring approximately three times a week and flashbacks 
occurring daily; intense psychological distress at exposure 
to events symbolic of Vietnam; efforts at avoiding thoughts, 
feelings, activities or situations which might arouse 
recollections of service; psychogenic amnesia; lost of 
interest in significant activities; feelings of detachment 
and estrangement from others; restriction in range of effect; 
sleep difficulties; irritability and anger outbursts; 
concentration difficulties; and hypervigilance with 
exaggerated startle response.  He also reported working 
approximately "twenty jobs [over] the last 10 years" and 
difficulty with taking orders or being around people.  The 
veteran however noted that he had remained married, although 
he acknowledged having frequent arguments with his spouse, 
and that his daily routine consisted of spending time with 
his "rabbit dog."  He trained dogs to hunt and thereafter 
sold them.  He could not hunt due to flashbacks.  Mental 
status examination revealed normal findings, except the 
veteran's mood appeared dysphoric (depressed, agitated) with 
a constricted affect appropriate to mood and content of 
speech.  Additionally, although recent memory was intact, 
obvious deficiencies in remote memory were noted and insight 
and judgment were poor.  The relevant diagnosis was PTSD, 
delayed onset.  

In October 1990, the RO amended the anxiety neurosis 
diagnosis to PTSD and increased the 10 percent evaluation to 
30 percent effective December 29, 1989.

By a March 1992 letter, the veteran indicated that he wanted 
to seek entitlement to an increased rating in excess of 30 
percent.  To substantiate his claim, the veteran submitted a 
March 1992 SSA report showing that entitlement to disability 
benefits had been awarded with an attached April 1991 
examination statement.  

In the April 1991 statement, T.L.H., Ph.D., recalled that the 
veteran had worked several jobs because of relationship 
difficulties, including difficulties with working with 
supervisors and co-workers.  Mental status examination 
revealed that the veteran was irritable, anxious, and 
depressively withdrawn.  His flow of conversation was tight 
and terse although relevant and without loosening of 
associations.  Indications of acute exacerbations of symptoms 
were observed and the veteran exhibited strong nonverbal 
signals of increased agitation by averting his eyes, setting 
his jaw, increasing his restlessness moving about, and 
displaying overall tension.  His eye contact and facial 
expressions were minimal, typically averted, hard and tense, 
while rigidly withholding tears.  The veteran reported that 
his appetite was fair and sleep was okay as long as he drank.  
He had nightmares related to Vietnam two to three times a 
week and crying spells once or twice a week.  Suicide 
ideation was admitted, but the veteran denied making any 
intent, plans, or attempts.  Psychomotor activity, 
persistence, task completion, and pace were tense.  The 
veteran was stiff and did not gesture.  Feelings of 
depression, hopelessness, helplessness, and survivor's guilt 
were reported but the veteran denied experiencing a loss of 
interest in his usual activities, sexual interests, and sense 
of humor.  He enjoyed his children, drinking, and maintained 
marital relations.  The veteran however denied having friends 
and stated that his wife completed the household chores.  
Examination also revealed anxiety symptoms such as shaking, 
fidgeting, and pacing, as well as sweating and 
hyperventilation.  Specific fears, phobias, and more 
generalized feelings of apprehension were denied, and 
evidence of hallucinations and grandiose delusions was not 
elicited.  The veteran was alert, oriented to day, month, and 
year, and remote memory was intact.  Insight and judgment 
were marginal.  

In the summary and conclusion section, the relevant 
diagnostic impression was Axis I:  PTSD.  The examiner stated 
that the veteran's ability to relate to others including co-
workers and supervisors appeared severely impaired.  His 
ability to relate was very poor.  During the interview, he 
was tense, agitated and avoided eye contact.  He also had a 
set jaw and moved about in a restless, agitated, and 
increasingly angry fashion.  He generally isolated himself 
from others, did not converse with his neighbors, and 
resented talking to others.  The veteran had worked 25 jobs 
over the last 20 years and stopped working due to feelings of 
anger.  He stayed at home and had fears of being shot while 
driving.  In part, the examiner added that the veteran's 
ability to withstand the stress and pressure associated with 
day-to-day work activity was markedly impaired.  His hands 
were cold and clammy and trembling.  He was also so angry and 
agitated that he stopped attempting serial seven 
substractions.  The veteran cried two to three times a week 
and had nightmares of Vietnam two to three times a week.  He 
also had suicidal ideas although he denied suicidal intent 
and was preoccupied with Vietnam.  

VA treatment reports dated from February to July 1992 show 
continued treatment for PTSD at the Mental Health Clinic. 

At VA examination in August 1992, the veteran reported 
continued symptoms of recurring nightmares, occurring two to 
three times a week, and added that upon awakening he 
experienced a rapid heartbeat, profuse sweating, and feelings 
of being scared.  The veteran also complained of intrusive 
thoughts of Vietnam, avoidance of VA and other people or 
friends, feelings a hopelessness, difficulty with 
concentration, an exaggerated startle response, and 
hypervigilance.  On mental status examination, the veteran 
was cooperative and pleasant although he did not maintain eye 
contact.  He was fully oriented in all spheres and his mood 
was generally euthymic.  His affect was depressed and he 
denied having any suicidal or homicidal ideation.  Psychoses 
outside the realm of his flashback experiences were not 
demonstrated.  His sleeping patterns and appetite were within 
normal limits.  His speech was logical, although not 
spontaneous, and coherent without apparent deficits.  
Communication skills were intact but interpersonal 
relationships appeared poor with the exception of his family.  
The relevant diagnosis was PTSD (depressed type).

In March 1993, the RO confirmed and continued the assigned 30 
percent evaluation.  That percentage evaluation remains in 
effect.

At VA examination in October 1993, the veteran stated "I am 
doing pretty much the same."  He complained of nightmares 
and awakening at night with sweating and palpitations, 
flashbacks with vivid Vietnam images, social isolation, and 
emotional numbness.  On objective evaluation, the veteran had 
poor eye contact and was irritable.  His speech was coherent 
and thought was good directed.  Intermittent suicidal ideas 
since Vietnam without previous suicide attempts were noted as 
well.  The veteran feared people in Vietnam were after him, 
although he was aware that this was his belief.  His affect 
was appropriate, mood was hostile, and cognitive functions 
were grossly preserved.  The impressions included Axis I:  
PTSD and alcohol abuse.  

Continued symptoms of nightmares, flashbacks, depression, 
isolation, poor sleeping patterns, and acknowledgments of 
suicide ideation were noted through VA treatment reports 
dated from January to November 1993.  Included within the 
reports is a November 1993 psychological testing report 
showing that the veteran complained of the foregoing symptoms 
and although objective evaluation revealed that the veteran's 
mood less anxious, he remained depressed with a sad affect.  
Thoughts of hopelessness, dissatisfaction and boredom, self 
hate and blame, and loss of interest in others and himself 
were also noted.  Suicide ideation was acknowledged but the 
veteran denied performing any overt acts.  The examiner 
stated that the veteran was severely depressed, which may in 
part be related to PTSD.  

VA medical reports dated from November 1990 to November 1995 
show continued treatment for PTSD.  The reports show that the 
veteran was hospitalized in November 1993 for depression, 
increased nightmares, and flashbacks, which also triggered 
thoughts of combat and in-service friends.  Suicidal ideation 
on a daily basis was acknowledged.  On mental status 
examination, the veteran's speech was coherent with decreased 
rhythm and volume, his affect was restricted, and mood was 
depressed.  He denied any auditory or visual hallucinations 
and delusions.  Occasional suicidal ideations without current 
plans however were present.  Findings also showed that the 
veteran's memory was poor for recent and remote events, his 
concentration was poor, and his insight and judgment were 
considered fair.  The discharge summary report thereafter 
shows while hospitalized the veteran's disability improved.  
He was alert and oriented times three and no longer had 
thoughts of suicide.  The relevant discharge diagnoses were 
Axis I:  PTSD; Axis IV: psychosocial stressors-level 2, mild; 
and Axis V: Global Assessment Functioning (GAF) current 51; 
highest in past year, 71.  Outpatient reports thereafter show 
continued treatment for nightmares, flashbacks, depression, 
isolation, sleeplessness, and suicidal ideation.  

On VA mental status examination in August 1996, the veteran 
reported working 25-30 different jobs since service and 
stated that he had not worked since 1990.  His inability to 
take orders from people prevented him from working.  He also 
stated that he was married and had three children.  He had a 
good relationship with his children but he argued with his 
spouse.  The veteran complained of a poor appetite, feeling 
depressed "all the time," feeling nervous, sleeplessness, 
and having nightmares and cold sweats.  Regarding his 
nightmares, he explained that upon awakening, he was usually 
startled and his heartbeat was rapid and regarding 
flashbacks, the veteran stated that he had them when he heard 
helicopters and on the Fourth of July.  The veteran also 
complained of an explosive temper mostly directed at his wife 
and stated that he avoided and isolated himself from others.  
He remained at home and watched the news and denied any 
interest in family activities.  He was mildly hypervigilant 
as well.  He indicated that he pulled guard duty at night and 
had "all types of guns," and investigated any and all types 
of noises.

On objective evaluation, the examiner found the veteran to be 
candid and polite.  The veteran readily answered all 
questions.  His eye contact was alert, quality of speech was 
normal and relevant, and he was oriented to person, place, 
and time.  His memory appeared to be intact, his mood was 
dysphoric as he appeared depressed, and his affect was flat.  
Although past suicidal and homicidal ideation was 
acknowledged, the veteran denied any current suicidal or 
homicidal ideation.  He also denied any psychotic symptoms.  
His impulse control was contained, although he had been 
explosive and verbally violent in the past, and his insight 
and judgment appeared fair.  On specific evaluation, the 
examiner reiterated that the veteran socially isolated 
himself from others and did not associate with friends.  He 
watched news on a regular basis.  The veteran had not worked 
since April 1990 and found it difficult to take orders from 
people.  He did not like being told what to do.  Thus, 
instead of being ordered around, he would "just leave" 
employment. 

After examination, the examiner commented, the veteran met 
the criteria for PTSD, as specified in DSM-4.  He isolated 
himself from society and "suffered" from nightmares, 
flashbacks, and intrusive day thoughts, all of which appeared 
to be morbid recall of his warfare experiences.  He also 
reported having difficulty establishing friendships and 
relating to people.  He seldom left home and did not want to 
make friends.  The veteran's initiative, however, did not 
appear to be adversely affected by PTSD.  The examiner noted 
when the veteran's home was dirty, he cleaned it, although it 
took him longer to clean than necessary.  The veteran also 
stated that the veteran was not flexible, in that he did not 
welcome change.  He however was reliable, i.e., punctual.  
The veteran maintained that when asked to complete household 
chores, he completed them.  The examiner then stated that the 
veteran was employable, as he did not have difficulty with 
his co-workers.  The veteran's problems stemmed from 
employers.  The examiner added that it was conceivable that 
the veteran could start his own business, although since his 
last period of employment, he had isolated himself and had 
less interaction with others.  But if he started his own 
business, he would not be able to have employees.  In 
conclusion, the examiner found that the veteran's PTSD had 
somewhat affected his employability.  The veteran had marked 
difficulty receiving orders from an employer but denied 
having problems with co-workers.

Additionally, the veteran's profile from the Minnesota 
Multiphasic Personality Inventory-II (MMPI-II) was consistent 
with that of persons who reported being generally unhappy, 
having lack of interest, and being physically ill.  It was 
consistent with persons whose abilities and performances 
could be lowered and were possibly plagued with self-doubt.  
They may report feeling weak, exhausted and fatigued, 
helpless, and insecure; develop superficial and shallow 
relationships; be plagued with personal, social, and legal 
problems, as well as with conflict at home and marital 
discord; and abuse of alcohol may be common.  These persons 
also tended to brood and ruminate, regret past decisions 
and/or events, and be self-condemning, resentful, tense, 
moody, and feel on edge.  Guilt and anxiety followed 
impulsive acting out, which lead to more acting out to 
relieve negative feelings.  Persons with this profile also 
reported excessive stress, depression, insomnia, and sexual 
dissatisfaction.  Suicidal ideation was common, as well as 
obsessive thoughts, delusions, isolation, and 
passive/dependency.  Fear of unexpected shock or arousal, 
dread, unexpected humiliation, and embarrassment were also 
noted.  

After examination, the diagnoses were Axis I:  PTSD; 
depression, not otherwise specified; and alcohol dependence; 
Axis IV: lack of social interaction, difficulty taking orders 
from people, marital discord; and Axis V:  GAF 65; highest 
GAF in the past year 0 - unknown.

Continued treatment for depression was noted on a January 
1997 VA outpatient treatment report, and, at that time, the 
veteran stated that his disability had not improved.  
Objective findings revealed that the veteran was alert and 
oriented times four, his speech was normal, affect and eyes 
were downcast, mood was dysphoric, and thought content was 
logical without psychosis.  No suicidal ideation was noted 
and insight and judgment were intact.  In February 1997, the 
veteran noted an improvement with sleeping difficulties but 
complained of persistent nightmares, anxiety, and dysphoria.  
Although he was oriented times four and his speech was 
normal, his affect was irritable and mood was dysphoric.  
Thought content was logical without evidence of psychoses but 
acute suicidal ideation was present.  The reports also show 
similar findings on clinical entries dated in April and May 
1997.  A November 1997 entry shows that the veteran was 
oriented times four with normal speech goal directed though 
content.  However, his affect was anxious and mood was 
dysphoria.  

In January 1998, B.C., M.D., stated that the veteran 
continued to receive treatment, but unfortunately, his 
condition had not improved.  The staff physician recommended 
that the veteran not seek gainful or active employment for 
the next five years.  The veteran was medically disabled from 
PTSD.  

A January 1998 report from the SSA Rehabilitative Service 
Commission shows on examination the veteran was alert and 
oriented time four, his mood and affect were irritable and 
anxious, and his thought content consisted of flashbacks and 
nightmares.  The veteran also exhibited avoidant, vigilant, 
and socially withdrawn behavior.  He however had fair memory 
and concentration.  Specific evaluation revealed that the 
veteran was causally dressed and groomed.  He was also 
suspicious and paranoid.  On specific examination, it was 
also noted that the veteran's daily activities were limited 
to two hours and he had a limited range of interests, habits, 
etc.  When discussing impairment affecting his ability to 
complete work-related activities, the examiner noted that the 
veteran's abilities to relate to fellow workers and 
supervisors was limited, his ability to understand and follow 
instructions was limited to brief commands and his ability to 
maintain attention required to perform simple repetitive 
tasks was limited to 15 minutes.  Additionally, when 
discussing the veteran's ability to withstand the ordinary 
stress and pressures associated with day-to-day work 
activities, the examiner stated that the veteran was unlikely 
to withstand work stress for more than 15 minutes.  The 
veteran's symptoms had persisted since the early 1970's and 
the last note of 1979 revealed severe distrust.  It was also 
reported that the veteran's mental activities, such as 
understanding and memory, sustained concentration and 
persistence, and social interaction and adaptation were 
limited to 15 minutes.  The diagnosis was PTSD.

On VA examination in July 1998, the veteran recalled 
sustaining a shrapnel wound to the left thigh during an enemy 
mortar attack.  He added during that attack a good friend of 
his was killed and recalled being scared at that time.  The 
veteran stated that he still had nightmares and flashbacks of 
that incident.  When he closed his eyes, he saw his friend 
and he always had a gun when he sleeping at night.  The 
veteran also reported that he was very paranoid as he felt 
that someone would hurt him and his family, that he did not 
have friends because he stayed at home and watched 
television, and because of his terrible nightmares, his 
spouse could not sleep with him.  He feared he might hurt 
her.  The veteran also acknowledged having alcohol problems 
after service.  With respect to employment, the veteran 
stated because of PTSD, he had difficulty getting along with 
others and he liked being alone.  He also was paranoid and 
could not concentrate on completing job duties.  He either 
quit his jobs or was fired.  

On mental status examination, the veteran appeared anxious 
and although his speech was clear and coherent, it was 
hesitant and slow.  A restricted affect and a depressed mood 
were also noted.  Even though findings revealed no evidence 
of overt psychosis or hallucinations, the veteran admitted 
that he had paranoid feelings of a persecutory nature.  The 
veteran acknowledged having nightmares and flashbacks of 
Vietnam, especially about his good buddy being killed in 
action.  The veteran's spouse reported that that he had poor 
concentration, a lack of interest in social activities, and 
had isolated himself from others.  It was then noted that the 
veteran was hypervigilant, had a startled response, exhibited 
outbursts of anger, and admitted to having suicidal thoughts 
without plans.  He however was oriented to place and person, 
but less to time.  He also could remember two of three 
objects given but could only perform serial sevens to 93.  
Diagnostic testing showed a MMPI-PTSD subscale score to 46.  
The diagnoses were Axis I:  PTSD, delayed onset, severe type; 
Axis IV:  psychological/environmental factors including the 
veteran's family support; Axis V:  GAF last year 41 -this 
year 31 major impairment.   

Law and regulation

As previously indicated, the veteran contends that he is 
entitled to an increased evaluation for PTSD.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Different diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations provided that when 
PTSD caused a veteran definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms result in such 
reduction in initiative, flexibility and efficiency levels as 
to produce definite social and industrial impairment, a 30 
percent evaluation was warranted.  When PTSD caused a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, a 50 percent evaluation 
was warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter 
referred to as the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 (1993) was "qualitative" in character, 
whereas the other terms employed under that regulations to 
describe symptomatology for rating purposes were 
"quantitative" in character.  To ensure that the Board meets 
the statutory requirement that it articulate "reasons or 
bases" for its decisions, the Court invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), and a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Discussion

After carefully reviewing and weighing the aforementioned 
evidence and applicable law and regulation, the Board finds 
that the "old" PTSD rating criteria is more favorable to 
the veteran's claim and as such, pursuant to Dudnick and 
Karnas, it will be applied in the adjudication of the 
veteran's claim.  Dudnick and Karnas, both supra.  In this 
case, review of the evidence shows that the veteran's 
disability picture more nearly approximates the criteria 
required for a 100 percent evaluation under the "old" 
criteria.  38 C.F.R. § 4.132, Diagnostic Code 9411.  Thus, 
entitlement to an increased rating to 100 percent is 
warranted.  38 C.F.R. § 4.7.  

At the outset, the Board acknowledges that clinical data show 
that the veteran is alert, oriented to time, place, and 
person with normal speech and logical, goal-directed, thought 
content.  It is also acknowledged that the record is devoid 
of any evidence demonstrative of delusions, hallucinations, 
or homicidal ideation.  Further, even though the veteran 
acknowledges having suicidal thoughts, the evidence shows 
that his thoughts are without intent, plans, or attempts.  
The veteran remains married and has a good relationship with 
his children, too.  

Nevertheless and in spite of the foregoing positive findings, 
the evidence demonstrates that symptoms associated with the 
veteran's PTSD are productive of severe social and industrial 
impairment and prevent him from obtaining and maintaining 
employment.  As such, entitlement to a 100 percent rating is 
warranted.  See generally, Johnson v. Brown, 7 Vet. App. 95 
(1994); 38 C.F.R. § 4.132, Diagnostic Code 9411.  In this 
case, by history and currently, the negative evidence shows 
that the veteran has feeling of paranoia and suspiciousness.  
He avoids social interaction, has difficulty with taking 
orders from others, and although he remains married, he 
frequently argues with his spouse.  Medical reports dated 
from 1993 to 1997 show that he experienced increased 
nightmares, flashbacks, depression, isolation, and 
sleeplessness.  During that period, his affect at times was 
sad, his mood was hostile, and cognitive functions were 
grossly preserved.  Additionally, his recent memory and 
concentration were poor and insight and judgment were fair.  
The GAF ranged from 51 to 65.  While the Board acknowledges 
that in August 1996, the examiner indicated that the veteran 
was employable, as he did not have difficulty working with 
co-workers, the Board points out that on the same report, the 
examiner also noted that the veteran had difficulty working 
with employers.  Further, even when proposing that the 
veteran could start his own business, the examiner stated 
that, if the veteran started his own business, he would not 
be able to hire employees.  The examiner then concluded that 
the veteran's PTSD affected his employability, as he would 
have marked difficulty receiving orders from an employer. 

Thereafter, the evidence shows that in January 1998 B.C., 
M.D., stated that the veteran's disability had not improved 
and recommended that the veteran not seek gainful or active 
employment for the next five years.  A January 1998 
examination report from SSA shows that the veteran's ability 
to relate to supervisors, maintain attention required to 
perform simple repetitive tasks, and to withstand the 
ordinary stress and pressures associated with day-to-day work 
activities was limited to 15 minutes.  Findings on VA 
examination in July 1998 confirmed the foregoing.  After 
examination, which revealed that the veteran continued to 
experience recurrent intrusive thoughts, flashbacks, 
nightmares, hypervigilance, and a startled response, the 
diagnosis was PTSD, delayed onset, severe type and the GAF 
was 41 the last year and 31 this year.  Major impairment was 
noted as well.  In light of the veteran's symptoms associated 
with PTSD and the medical evidence indicating that his PTSD 
is productive of severe social and industrial impairment 
which prevents him from obtaining and maintaining employment, 
the Board finds that the evidence supports entitlement to an 
increased rating to 100 percent.  See generally, 38 U.S.C.A. 
§ 5107(b); see generally Johnson, supra; 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411.  The veteran's appeal is 
granted.



Left thigh

The veteran also asserts that entitlement to increased 
evaluation for residuals of a shell fragment wound of the 
left thigh, Muscle Group XIII, is warranted.  The disability 
also has increased in severity.  In accordance with Proscelle 
v. Derwinski, 2 Vet. App. 629, the veteran has submitted a 
well-grounded claim, i.e., the claim is plausible and capable 
of substantiation.  The duty to assist has been satisfied.

Factual Background

Service medical records show in August 1969 the veteran 
sustained a wound of the left thigh when struck by enemy 
fire.  The shell fragments penetrated the left thigh and were 
palpable just below the skin surface.  The records also show 
that the veteran received treatment, as a removal of the 
foreign fragment was unsuccessfully attempted.  Service 
medical records thereafter show that in September 1969, the 
veteran complained of pain and evidence of soreness, redness, 
and tenderness of the wound area was noted.  On discharge 
examination in July 1971 clinical evaluation was normal.  

VA orthopedic and compensation examination reports dated in 
July 1974 and October 1974 show a scar of the medial aspect 
of the proximal third of the left thigh measuring 2-
centimeters.  The scar was nontender and caused no 
impairment.  No evidence of loss of motion, limping, 
swelling, tenderness, or other abnormality was noted.  X-ray 
studies disclosed a metallic fragment of the medial posterior 
aspect of the left thigh.  The diagnosis was shell fragment 
wound of the left thigh, mildly symptomatic scar.  

VA treatment reports dated from April 1989 to November 1995 
show that the veteran complained of pain.

On VA examination in August 1996, the veteran recalled a 
history of a shell fragment wound of the left thigh with 
retained foreign body.  He stated that over the last six 
months, the disability had caused sharp pain of the medial 
aspect of the thigh with radiation into the thigh towards the 
medial aspect of the knee.  It was noted that paresthesia was 
not present although the disability affected the left hip and 
knee joint.  Also, sensory loss was not detected although 
occasional shooting pains with certain movements was 
demonstrated.  Examination of the skin disclosed a well-
healed, moderately tender to palpation laceration measuring 
2-centimeters of the left medial thigh.  Evidence of loss of 
underlying tissue, involvement of the underlying musculature, 
adverse affects of the left hip or knee, adhesions, keloid 
formation, adherence, or damage of the tendons or ligaments 
was not noted observed.  Neurological examination was normal 
was well.  An X-ray report revealed a 5-millimeter foreign 
body versus artifact projected over the proximal thigh medial 
soft tissues.  The assessment was shell fragment wound of the 
left thigh with retained foreign body and well healed minor 
laceration.  

Continued complaints of pain were recorded throughout VA 
treatment reports dated from February to July 1996.  Included 
within the reports is a July 1996 medical report showing that 
the veteran complained of pain of the left medial thigh with 
radiation.  Examination however was essentially normal.  A 
report of an x-ray study conducted at that time revealed 
radiopaque density projected in the soft tissues of the left 
side of the scrotum which may represent shrapnel from a 
previous gunshot.  

VA outpatient treatment report dated from October 1996 to 
July 1998 are also of record.  The reports show in March 
1997, the veteran complained of a sharp pain of the left 
thigh and x-rays revealed metallic fragments of the left 
groin area causing pain and cramps of the left thigh and 
calf.  Objective examination, in part, revealed foreign body 
of the left thigh and pain on movement.  The assessment was 
foreign body of the left thigh.  A July 1998 medical report 
also shows continued treatment.  

On VA examination in July 1998, the veteran complained of 
intermittent, lancinating pain.  Examination revealed an 
"excruciatingly" tender but nonadherent scar measuring 2.5 
x.5 centimeters of the medial proximal left thigh.  Foreign 
body was present.  A report of a x-ray study disclosed no 
fractures or dislocations but radiopaque foreign body on the 
medical upper aspect of the thigh.  The impression was 
multiple shrapnel wounds: one painful of the left thigh.  
There was normal strength in all muscle groups, although the 
wound on the thigh was extremely tender.  The final diagnosis 
was multiple shrapnel wounds with a tender wound of the left 
thigh.

Law and regulation

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Disability 
evaluations are determined by the application of the criteria 
set forth in VA's Schedule for Rating Disabilities 
(Schedule).  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

38 C.F.R. § 4.56 provides the factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma.  
Slight muscle injury is associated with a simple wound of a 
muscle without debridement, infection or effects of 
laceration.  The history would include a service department 
record of a wound of slight severity or relatively brief 
treatment and a return to duty, with wound healing and good 
functional results, without consistent complaints of the 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings include minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, without significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56(a).  Moderate 
muscle injury is associated with a through and through or a 
deep penetrating wound of relatively short track by a single 
bullet or by a small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile and the residuals 
of debridement or of prolonged infection.  The history would 
include hospitalization in service for wound treatment, and a 
record of consistent complaint, from the first examination 
forward, of one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use, affecting the particular functions controlled by the 
injured muscles.  The objective findings include entrance and 
(if present) exit scars which are linear or relatively small, 
and so situated as to indicate a relatively short missile 
track through the muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and signs of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b).    Moderately severe 
muscle injury is associated with a through and through or a 
deep penetrating wound by a high velocity missile of small 
size or by a large missile of low velocity, with debridement, 
prolonged infection, or sloughing of soft parts with 
intermuscular cicatrization.  The history would include 
hospitalization for a prolonged period during service for 
treatment of a severe wound, and a record of consistent 
complaints of the cardinal symptoms of muscle wounds.  The 
objective findings include relatively large entrance and (if 
present) exit scars, indications on palpation of moderate 
loss of deep fascia or muscle substance, or moderate loss of 
normal, firm muscle resistance as compared to the sound side.  
38 C.F.R. § 4.56(c).  Severe muscle injury is associated with 
a through and through or a deep penetrating wound due to a 
high velocity missile, a large or multiple low velocity 
missiles, or shattering bone fracture with extensive 
debridement, or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
would be an aggravated form of the history for moderately 
severe muscle injury.  The objective findings include 
extensive ragged, depressed, and adherent scars of skin, 
moderate or extensive loss of deep fascia or muscle substance 
on palpation, failing of the muscles to swell and harden 
normally in contraction, and possible X-ray evidence of 
minute multiple scattered foreign bodies.  38 C.F.R. 
§ 4.56(d).  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
omminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is a history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  
38 C.F.R. § 4.72.

Injuries to Muscle Group XV, the mesial thigh group, will be 
evaluated as 20 percent disabling when moderately severe and 
as 10 percent disabling when moderate.  38 C.F.R. § 4.73, 
Code 5315.

Superficial, tender and painful on objective demonstration, 
scars will rated as 10 percent disabling. 38 C.F.R. § 4.118, 
Code 7804.

Discussion

In this case, the evidence reveals that in August 1969 the 
veteran sustained a shell fragment wound of the left thigh 
which penetrated just below the skin. A through and through 
or a deep penetrating wound by a high velocity missile of 
small size or by a large missile of low velocity, with 
debridement, prolonged infection, or sloughing of soft parts 
with intermuscular cicatrization, consistent with a 
moderately severe injury is not shown. 38 C.F.R. § 4.56. 
Post-service examinations, including that conducted in July 
1998 disclose that the primary residuals of this injury are a 
well-healed, exquisitely tender scar, 2 centimeters in 
length, and a retained foreign body.  Given the nature of the 
original injury and extent of the current residual 
disability, there is no basis for an evaluation greater than 
the present 10 percent now assigned. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.41, 4.56, 4.72, 4.73, 4.118, Codes 7804, 5315.






ORDER

Entitlement to an increased rating to 100 percent for PTSD is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an increased rating in excess of 10 percent 
for residuals of a shell fragment wound of the left thigh is 
denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

